Citation Nr: 1036318	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-35 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected cervical strain with arthritic change and 
fusion at the C5-6.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 1971 to 
December 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted service 
connection for the Veteran's cervical spine disability and 
assigned a 10 percent evaluation, effective February 23, 2004.  
The Veteran timely appealed his assigned initial evaluation.

The Veteran requested a hearing before a Veterans Law Judge, but 
withdrew that request in correspondence received by the Board in 
January 2007.  As such, no further action is required.  38 C.F.R. 
§ 20.702(e)(2009).


FINDINGS OF FACT

1.  For the period from February 23, 2004, to October 25, 2006, 
the Veteran's cervical flexion is greater than 40 degrees, his 
combined cervical range of motion is greater than 170 degrees, 
and there is no evidence of any muscle spasms or guarding 
resulting in abnormal gait or spinal contours; the Veteran report 
any incapacitating episodes or physician-prescribed bed rest 
throughout the appeal period.

2.  Beginning October 26, 2006, the Veteran's cervical spine is 
limited to 30 degrees of flexion with pain, but is not limited to 
less than 15 degrees of flexion and is not manifested by any 
ankylosis; the Veteran report any incapacitating episodes or 
physician-prescribed bed rest throughout the appeal period.

3.  The preponderance of clinical evidence demonstrates that 
separate evaluations are not warranted for right-sided neck pain 
radiating to the right eye or for left arm pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for service-connected PTSD, for the period of February 
23, 2004, through October 25, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5237, 5243 (2009).

2.  The criteria for an evaluation of 20 percent for service-
connected PTSD, beginning October 26, 2006, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5237, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

The Veteran's claim here arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

Regarding VA's duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for VA examinations.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notices is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 F.3d 
at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that the Veteran's cervical strain with arthritic 
change and fusion at the C5-6 is currently rated at 10 percent 
under Diagnostic Code 5237-5010.  The Veteran has appealed that 
assigned evaluation.

Under Diagnostic Code 5010, traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003, which states 
that when the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for each 
major joint or group of minor joints affected by limitation of 
motion.  Thus, the Veteran cannot get a higher evaluation under 
that Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2009).

The Veteran's cervical spine may be rated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation.  

Diagnostic Code 5237 applies the General Rating Formula for 
Diseases and Injuries of the Spine, which provides that, with or 
without symptoms such as pain, stiffness, or aching in the area 
of the spine affected by residuals of injury or disease, the 
following ratings will apply.  A 10 percent evaluation requires 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
height.  A 20 percent evaluation requires forward flexion greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation 
requires forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation requires unfavorable ankylosis of the entire 
cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
General Rating Formula for Diseases and Injuries of the Spine 
(2009).

Any associated objective neurologic abnormalities including, but 
not limited to, bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2009).

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, 
left and right lateral flexion are 0 to 45 degrees, and left and 
right lateral rotation are 0 to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the cervical 
spine is 340 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (2009); see also Plate V.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (5) 
(2009).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent evaluation may be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 1 week but less than 
2 weeks during the past 12 months.  A 20 percent evaluation may 
be assigned with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent evaluation may be assigned with 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation may be assigned with incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2009).  

An incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note (1).

In order to warrant an evaluation in excess of 10 percent, the 
Veteran needs to demonstrate cervical spine forward flexion of 30 
degrees or less; a combined range of motion for the cervical 
spine which is 170 degrees or less; abnormal spinal contours such 
as scoliosis, reversed lordosis, or abnormal kyphosis; muscle 
guarding or spasms which result in an abnormal spinal contour; 
favorable or unfavorable ankylosis of the cervical spine; or, 
incapacitating episodes a total duration of at least two weeks 
during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243.

The private treatment records indicate that the Veteran underwent 
an anterior cervical diskectomy and fusion of the C5-6 in 
September 1998, at which time he was also diagnosed with 
intervertebral disc syndrome (IVDS).  

The Veteran filed his claim for service connection on February 
23, 2004.  Private treatment records from 2002 through 2006 
indicate that he was seen for neck pain.  No measurements of his 
cervical spine range of motion were documented in the private 
treatment records, however.

The Veteran underwent a VA examination of his cervical spine in 
November 2005.  At that time, he indicated that he was injured in 
service when a wall fell on his neck and he has reported chronic 
pain since that time.  The Veteran reported that his diskectomy 
improved the radiation of the pain to his right arm, but that at 
the current time, he had constant pain.  He also reported no 
radiation of any pain since his surgery.  The Veteran did not 
report any effect on his ability to walk, but he did report 
exacerbation by prolonged sitting and weather change.  The 
Veteran was not affected by prolonged standing, bending, or 
lifting.  He reported no incapacitating episodes within the past 
12 months, but did describe flare-ups that occurred approximately 
once a week, that are precipitated by activity and will last the 
rest of the day.  After a good night of sleep, his flare-up was 
usually gone by the morning.  The Veteran reported taking Tylenol 
and Celebrex during flare-ups with minimal help.  He was 
generally unable to do anything and experiences a severe headache 
during flare-ups.  

Occupationally, the Veteran was currently employed as an 
electronics mechanic.  He reported impairment in his ability to 
concentrate at work, especially during a flare-up, but stated 
that it did not affect his activities of daily living.  The 
Veteran also indicated that his neck pain prevented him from 
shooting, which was his hobby, and from playing with his 
grandchildren as he would like.

On examination, the Veteran had cervical flexion to 70 degrees 
with pain throughout the range of motion, and did not have any 
extension of his neck.  The Veteran's cervical lateral flexion 
was 30 degrees bilaterally with end-of-range pain, and the 
Veteran demonstrated 20 degrees of rotation to the right, but 70 
degrees of rotation to the left.  The Veteran had pain throughout 
his right rotation motion, but only had end-of-range pain during 
left rotation.  The Board notes that the combination of these 
values yield a total of 220 degrees for the Veteran's cervical 
spine.  The VA examiner noted that the Veteran's range of motion 
did not change after repetition and was not additionally limited 
by pain, fatigue, weakness or lack of endurance.  The Veteran did 
not have any muscle spasms during the examination and he had 
normal strength, sensation, and reflexes in all four extremities, 
with a normal gait.  X-rays from that examination revealed 
lordosis at the C6 and C7 spinal segments, with degenerative 
disease throughout his cervical spine.  The Veteran was diagnosed 
with cervical neck strain, lordosis at the C6-7, and degenerative 
joint disease (DJD) at the C6-7.  He was also noted as having a 
C5-6 fusion secondary to radiculopathy.

VA treatment records from throughout the appeal period 
demonstrate treatment for cervical neck pain, which he stated was 
chronic since his accident in the military.  In October 2006, he 
stated that he had surgery on his neck, but that he currently has 
excruciating neck pain with radiation up the right side of his 
head to his right eye.  He denied any radiation of pain to his 
upper extremities.  On examination at that time, the Veteran had 
a decreased range of motion of his cervical spine due to 
discomfort, but no specific measurements were taken.  He was 
referred for physical therapy.  

In an October 26, 2006, physical therapy consultation, the 
Veteran was again shown to have a decreased range of motion of 
his cervical spine.  He complained of pain and weakness in his 
neck, particularly when bending forward.  The Veteran was noted 
as having a decrease of symptomatology when his head was in a 
neutral position.  The Veteran reported being employed as an 
electronics mechanic.  His cervical flexion was to 30 degrees 
with pain, extension was to 20 degrees, right rotation was to 45 
degrees with pain, and left rotation was to 40 degrees.  The 
Veteran's right lateral flexion was to 33 degrees with pain, and 
his left lateral flexion was to 30 degrees.  The Board notes that 
the combined range of motion for his cervical spine is 198 
degrees.  The Veteran's upper extremities were within normal 
functional limits, as was his gait.  

The Veteran continued physical therapy, and in November 2006, he 
reported that his exercises seemed to be working to improve his 
symptoms.  He was diagnosed with DJD of the cervical spine at 
that time.

Upon VA peripheral nerve examination in February 2007, the 
Veteran was noted as having osteoarthritis in his neck.  The 
Veteran reported having a right-sided pain up the side of his 
head, which extended to and settled around the right eye, causing 
his right eye to involuntarily close and become sensitive to 
light.  The Veteran continued to be employed as an electronics 
mechanic at that time, and was able to do that without 
difficulty.  

On examination, the Veteran's right and left upper and right and 
left lower extremities had normal muscle mass, tone, strength, 
primary sensation and tendon reflexes.  However, there was 
significant pain when he turned his chin to the left, and lesser 
pain when he turned to the right.  The VA examiner also noted 
painful flexion and extension of the Veteran's cervical spine, 
but no measurements were taken at that time.  The VA examiner 
concluded that there was no demonstration of any peripheral 
neuropathy, and there were no clinical signs of radiculopathy.  
The Veteran was diagnosed with cervical osteoarthritis, with a 
cervical diskectomy for complaints of right upper extremity pain.

The Veteran underwent another VA examination in April 2007.  At 
that time, he reported constant neck pain, which tended to be 
worse at the end of the day.  He indicated at that time that the 
pain radiated down his left arm.  The Veteran, however, reported 
that the pain did not affect his ability to walk and that there 
were no incapacitating episodes over the past 12 months during 
which his physician prescribed bed rest.  Aggravating factors 
included weather change, and prolonged sitting and standing.  He 
denied flare-ups at that time.  The VA examiner noted the 
Veteran's cervical spine surgery, and noted that the Veteran 
reported improvement in his symptoms following the surgery, with 
a gradual return of symptoms.  The Veteran had multiple rounds of 
physical therapy and currently took Motrin for pain.  He also 
reported being employed as an electronics mechanic.  He stated 
that he has pain at work but that he can still appropriately do 
his job.  He denied any effect on his activities of daily living.  

On examination, the Veteran had flexion to 40 degrees, extension 
to 10 degrees, right and left lateral flexion to 25 degrees, and 
right and left rotation to 35 degrees, all of which had end-of-
range pain.  Thus, the combined range of motion for the Veteran's 
cervical spine is 170 degrees.  The VA examiner noted slightly 
worse pain in the Veteran's left rotation.  The Veteran was noted 
as not being additionally limited following repetitive motion.  
Additionally, there was no cervical spine tenderness or any 
spasms on examination.  Neurologically, there was a slight 
decrease in sensation in the left arm.  The Veteran's strength 
and reflexes in all four extremities were normal, and he had a 
normal gait.  X-rays demonstrated a slight loss of lordosis and 
degenerative disc disease (DDD) throughout the cervical spine 
with significant spurring.  The Veteran was diagnosed with DDD of 
the cervical spine.

Given the foregoing evidence, the Board finds that the Veteran's 
cervical spine disability warrants a 20 percent evaluation, but 
no higher, beginning October 26, 2006, but does not warrant an 
evaluation in excess of 10 percent prior to that date.  The 
reasoning for these conclusions will be discussed below.

For the period from February 23, 2004, to October 25, 2006, the 
evidence of record demonstrates that the Veteran had a cervical 
flexion to 70 degrees, with a combined cervical range of motion 
to 220 degrees.  There was no evidence of muscle spasm or 
guarding that resulted in abnormal spinal contours.  In fact, the 
November 2005 x-rays noted that the Veteran had normal lordosis 
with DJD of the cervical spine.  Additionally, the November 2005 
VA examiner specifically noted that the Veteran denied any 
incapacitating episodes throughout the 12 month period prior to 
the examination, and the Veteran has not otherwise reported any 
incapacitating episodes or physician-prescribed bed rest at any 
time throughout the appeal period.  

Thus, the Veteran's 10 percent rating for this period under 
Diagnostic Code 5010, for the painful, noncompensable range of 
motion of his cervical spine with x-ray evidence of arthritis, is 
appropriate.  The evidence does not demonstrate a disability 
picture which more closely approximates the criteria for a higher 
evaluation under the General Rating Formula for Diseases and 
Injuries of the Spine or the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  Accordingly, a 
higher evaluation than 10 percent for the Veteran's cervical 
spine disability is not warranted for the period from February 
23, 2004, through October 25, 2006.  See 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5237, 5243; Deluca, supra.

However, beginning October 26, 2006, the Veteran's cervical spine 
demonstrated a restricted range of motion of his cervical spine 
to 30 degrees with pain in the physical therapy consultation.  
Moreover, the Veteran's combined range of motion for his cervical 
spine in his most recent VA examination was 170 degrees.  Such 
limitations of his cervical flexion and combined cervical spine 
range of motion warrant a 20 percent evaluation under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5237.  

A higher evaluation is not warranted for the period beginning 
October 26, 2006, because the Veteran's cervical spine does not 
demonstrate any limitation of cervical flexion to 15 degrees or 
less or any ankylosis of the cervical spine, even considering 
additional functional limitation due to factors such as pain and 
weakness.  Indeed, as noted upon VA examination, there was no 
additional limitation of motion with repetition.  Nor has the 
Veteran report any incapacitating episodes involving physician-
prescribed bed rest throughout the subsequent period following 
October 26, 2006.  Accordingly, the Board finds that the 
Veteran's symptomatology more closely approximates the disability 
picture for a 20 percent evaluation, but no more, for his 
service-connected cervical spine disability beginning October 26, 
2006.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 
5243; Deluca, supra. 

The Veteran and his representative have asserted that a separate 
evaluation for radiating pain, particularly of the right side of 
the Veteran's neck to his right eye, is warranted here.  However, 
the clinical evidence does not support such a finding.  The Board 
specifically notes that at the February 2007 VA examination, he 
complained of such symptomatology.  However, the VA examiner 
found that there was no clinical evidence of any radiculopathy, 
and that there was no peripheral neuropathy present at that time.  
Moreover, the Board notes that the Veteran complained of left arm 
pain in his April 2007 VA examination.  While a decrease of 
sensation was noted by the VA examiner at that time, the Veteran 
was not shown to have any radiating pain, weakness or decreased 
reflexes at that time.  

Given the above clinical evidence of record, the Board finds that 
separate evaluations for right-sided neck pain radiating to the 
right eye and left arm pain, associated with the Veteran's 
cervical spine disability, are not warranted at this time.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

The Board has also considered whether the Veteran's cervical 
strain with arthritic change and fusion at the C5-6 presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of an extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provide for consideration 
of additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted. 

Additionally, the Board has considered whether a remand for 
further development of a claim for a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU) is necessary in this case.  The Board 
specifically notes that the evidence of record does not 
demonstrate that the Veteran is unemployed at this time, nor has 
the Veteran alleged that his cervical spine disability makes him 
unemployable at any time throughout the appeal period.  Thus, a 
remand for development of a claim for TDIU is not necessary in 
this case.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) 
("[W]hen entitlement to TDIU is raised during the adjudicatory 
process of the underlying disability or during the administrative 
appeal of the initial rating assigned for that disability, it is 
part of the claim for benefits for the underlying disability.").

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

An initial evaluation in excess of 10 percent for service-
connected cervical strain with arthritic change and fusion at the 
C5-6, for the period of February 23, 2004, to October 25, 2006, 
is denied.

An initial evaluation of 20 percent for service-connected 
cervical strain with arthritic change and fusion at the C5-6, for 
the period beginning October 26, 2006, is granted, subject to the 
controlling regulations regarding payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


